Citation Nr: 1413324	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-26 590	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a psychiatric disability other than depression, to include anxiety.

4.  Entitlement to service connection for dizziness.

5.  Entitlement to a rating in excess of 40 percent for intervertebral disc syndrome, spondylolisthesis, status post lumbar fusion

6.  Entitlement to a rating in excess of 60 percent for sciatica of the left lower extremity.


7.  Entitlement to a rating in excess of 60 percent for sciatica of the right lower extremity.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDING OF FACT

On January 29, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney, his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, though his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed as to all issues.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


